Citation Nr: 0943718	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  09-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  Jurisdiction was 
subsequently transferred to the RO in St. Petersburg, 
Florida. 

In September 2009, the Veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The October 2007 rating decision granted service connection 
for PTSD and assigned an initial rating of 10 percent.  The 
effective date of the award was May 11, 2007.  Although the 
Veteran had filed his claim for service connection for PTSD 
in March 2005, the RO indicated that the effective for the 
award of service connection for PTSD was based on the date 
when entitlement arose, which was the date of his VA 
examination.  Thereafter, the veteran appealed with respect 
to the initially assigned rating.  He made no reference to 
the effective date.  While his appeal was pending, a 
September 2008 rating decision assigned a 50 percent 
evaluation, effective May 11, 2007; however, as this rating 
is still less than the maximum benefit available, the appeal 
is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the Veteran also filed a timely appeal 
with the denial for service connection for melanoma.  
However, in March 2009, the Veteran withdrew this claim.  
Thus, the claim of entitlement to service connection for 
melanoma is no longer before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Service-connected post-traumatic stress disorder (PTSD), at 
its most severe, is productive of occupational and social 
impairment with reduced reliability and productivity 
manifested by irritability, poor impulse control, impaired 
memory, difficulty sleeping, limited insight, and lack of 
social interaction and leisure interests.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  The United States Court of Appeals for the Federal 
Circuit and the Court have held that once service connection 
is granted and the claim is substantiated, additional notice 
is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Further, the Board observes that an April 2005 VCAA notice, 
issued prior to the initial adjudication of the claim, was 
fully compliant with VCAA by advising the Veteran of the 
evidence necessary to substantiate his service connection 
claim and his and VA's responsibilities in obtaining such 
evidence.  An additional letter was sent in April 2008 with 
respect to disability ratings and effective dates, which was 
followed by readjudication of the claim in a supplemental 
statement of the case.  As a matter of law, providing the 
Veteran with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield, 499 F. 3d.  Thus, any 
prejudice that could have resulted from the delay in notice 
was rectified by subsequent readjudication. 

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of May 2007 and 
March 2009 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
Board notes that requests to the Social Security 
Administration yielded a response that the Veteran's records 
had been destroyed and were not available.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claim.

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the May 2007 and 
March 2009 VA examinations are adequate in this case.  The 
examiners documented the Veteran's subjective complaints and 
medical history, and evaluated the Veteran.  Thereafter, in 
their reports, they provided information sufficient in detail 
and relevance to the rating criteria to allow for 
determination of the appropriate disability rating.  As 
discussed below, the March 2009 VA examiner appears to not 
have had a complete understanding of the Veteran's employment 
history; however, as this fact led the examiner to overstate 
the severity of impairment the Veteran experiences, rather 
than understate it, the Board finds that the examination 
report is not rendered inadequate on this basis.  There is 
also no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.




II. Initial rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  The Veteran contends that his symptomology 
is worse than is contemplated under such rating and that a 
higher rating should, therefore, be assigned.

The regulations establish a General Rating Formula for Mental 
Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R.
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or social functioning (e.g., no friends, unable to keep a 
job).A GAF score of 51-60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  A GAF score of 81-90 suggests absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  While a GAF 
score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 
4.126(a).

The Veteran filed his claim in March 2005 and he was afforded 
VA examinations in May 2007 and March 2009.  At the May 2007 
examination, the Veteran reported that he was a loner and had 
no extremely close friends; he stated that he occasionally 
went to The American Legion.  He denied having any romantic 
relationships since the 1970s.  The Veteran indicated that he 
was irritable and had diminished concentration and memory.  
No suicidal ideations or panic attacks were reported.


The examiner observed the Veteran to be clean and casually 
dressed.  He was noted to be oriented to person, place, and 
time.  Speech was normal in rate and tone.  Thoughts were 
goal-directed, and the examiner reported that the Veteran's 
cognition was grossly intact.  The examiner found no 
indication of homicidal ideation.  The Veteran had good range 
of affect, and his judgment and insight were intact.  The 
examiner stated that the Veteran would have moderate 
difficulty in social and occupational settings and family 
relationships.  The GAF score assigned was 55. 

At the March 2009 VA examination, the Veteran reported having 
good relationships with his four children and good social 
relationships.  He denied suicidal ideation.  The Veteran 
identified isolative behavior due to poor impulse control.  
The examiner observed euthymic mood, labile affect, and 
irritable and aggressive attitude.  The Veteran was oriented 
to person, place, and time and his judgment was intact, but 
he had only partial insight.  He also reported impaired 
sleep.  The examiner documented moderate recent and remote 
memory impairment, with impairment of immediate memory being 
severe.  He also assigned a GAF score of 55.

The Board notes that the Veteran's VA treatment records dated 
from October 2007 to May 2009 show some fluctuation in GAF 
scores between 45 and 55.  Symptoms described were consistent 
with the findings at VA examination.  Therefore, the Board 
does not find that a GAF score below 45 is indicative of a 
greater severity of disability in this case.

The Board notes that the Veteran has a diagnosis of not only 
from PTSD but also major depressive disorder.  The Board 
finds that there is an inadequate basis in the record upon 
which to dissociate the Veteran's major depression symptoms 
from his PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  The May 2007 VA examiner 
specifically stated that he could not assign separate GAF 
scores for each disability due to overlapping symptoms.  The 
Board therefore attributes all psychiatric symptoms to the 
Veteran's PTSD.  

However, despite this clearly favorable interpretation of the 
evidence, the Board finds that the assignment of a disability 
rating in excess of 50 percent is not warranted.  Indeed, 
taking all evidence into account, the Board finds that the 
Veteran's PTSD at its most severe is productive of 
occupational and social impairment with reduced reliability 
and productivity manifested by irritability, poor impulse 
control, impaired memory, difficulty sleeping, limited 
insight, and lack of social interaction and leisure 
interests.  

The Board is aware that the March 2009 VA examiner stated 
that the Veteran has total occupational and social 
impairment.  The examiner supported this finding by citing 
not only the Veteran's poor tolerance of others and poor 
concentration and memory, but also the fact that the Veteran 
retired due to medical disability resulting from a brain 
hemorrhage.  However, the impairment experienced by the 
Veteran due to his brain hemorrhage is not relevant to the 
determination of the impairment the examiner suffers from his 
service-connected PTSD.  Moreover, the Board notes that, at 
his September 2009 hearing, the Veteran reported having 
worked in security as recently as 4 or 5 years prior.  Thus, 
although the March 2009 VA examiner adequately described the 
Veteran's symptoms, his finding as to the degree of 
impairment is inconsistent with those symptoms and with the 
other evidence in the claims file.  Further, the examiner 
assigned a GAF score of 55, which reflects an overall 
moderate impairment.

The Board also notes the Veteran's statements that he also 
suffers occupational and social impairment due to persistent 
delusions, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, 
disorientation to time and place, poor family relationships, 
mood swings, impaired impulse control, and inability to 
establish gainful and effective relationships and employment 
as described in his February 2008 notice of disagreement.  
Additionally, the Board acknowledges the Veteran's testimony 
at his September 2009 hearing during which he expressed 
occasional thoughts of harming himself and having had 
conflicts with his coworkers prior to leaving his last job.  
These symptoms as described could support a rating in excess 
of 50 percent.  

However, many of these purported symptoms are not documented 
elsewhere in the claims file, either objectively or 
subjectively.  Specifically, the Veteran has been shown to 
have impaired impulse control, poor social relationships, and 
an inability to establish gainful relationships.  
Nevertheless, he has not exhibited psychotic symptoms such as 
delusions, inappropriate behavior, disorientation, or mood 
swings upon examination persistent delusions, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, disorientation to time and place, 
poor family relationships, mood swings.  Further, conflict 
with coworkers does not equal total impairment in 
occupational functioning.  Additionally, such statements 
alone are not competent evidence of the severity of the 
Veteran's disability and do not by themselves contradict a 
determination of moderate impairment as made by medical 
professionals.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board concludes that the Veteran's 
symptoms do not more closely approximate a rating in excess 
of 50 percent.  

Socially, the Veteran has been married twice with the last 
marriage ending approximately 15 years ago.  He has four 
children with whom he has relationships, although they do not 
visit each other, according to his hearing testimony.  He has 
indicated that he isolates himself due to impulse control 
issues.  However, he testified that he went to his American 
Legion outpost nearly every morning.   He has also testified 
to attending Mass on occasion.  As a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, 
the Board may also properly consider internal inconsistency 
of the statements, facial plausibility, consistency with 
other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).  The undersigned 
does not find much credibility in the Veteran's assertion 
that he is socially isolated or that he has an inability to 
establish effective relationships.  The Veteran's difficulty 
in establishing or maintaining effective relationships is 
already contemplated within a 50 percent disability rating, 
and because the Veteran's degree of social impairment does 
not rise to the level of deficiency in most areas, an 
increase to 70 percent is not warranted on this basis.

Industrially, the Veteran's PTSD does not appear to be the 
primary reason for his current unemployment.  He testified 
that his last employer determined that they did not have 
anymore work available for him, and that he did not realize 
at the time that his PTSD was causing problems at work, which 
suggests that whatever problems there were, were not serious 
enough to regularly affect his work.  The May 2007 VA 
examination report indicates that, if the Veteran worked at 
that time, he would have some moderate interference with his 
functioning.  The examiner did not indicate that the 
Veteran's PTSD would prevent him from working. 

The Board has also considered the staging of ratings in this 
case as required by Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the record reveals no change in severity of 
symptoms during the appeal period so as to warrant a rating 
in excess of 50 percent at any time. 

Further, with regard to the benefit of the doubt doctrine, 
the Board notes that a preponderance of the evidence is 
against a rating in excess of 50 percent for the Veteran's 
current symptomology of his service-connected PTSD.  
Consequently, the doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for mental 
disabilities shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers a broad-
range of psychiatric symptomatology and social and industrial 
impairment.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his PTSD.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is no evidence of marked interference with employment due to 
the disability.  There is nothing in the record which 
suggests that the PTSD itself markedly impacted his ability 
to perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating in excess of 50 percent for service-
connected PTSD is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


